Citation Nr: 0944427	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability, 
to include as secondary to the service connected right upper 
arm disability.   

3.  Entitlement to an initial rating for an anxiety disorder 
in excess of 30 percent.   
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO).  

In September 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  The record reflects receipt of the Purple Heart due to 
wounds sustained in combat in the Republic of Vietnam during 
the Vietnam War as a rifleman with the United States Marine 
Corps. 

2.  A diagnosis of PTSD under all he criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV) is not of record. 

3.  Arthritis of the neck was not demonstrated to a 
compensable degree within one year of separation from 
service. 

4.  There is no competent evidence linking a current neck 
disability to service or the service connected right upper 
arm disability.   

5.  Residuals of an anxiety disorder do not result in 
occupational or social impairment with reduced reliability or 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impaired memory, difficulty in 
understanding complex commands; impaired judgment or abstract 
thinking; or disturbances of motivation and mood.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009). 

2.  A neck disorder was not incurred in or aggravated by 
service and arthritis of the neck and may not be presumed to 
have been so incurred; a neck disorder is not proximately due 
to or the result of the service connected right upper arm 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009). 

3.  The criteria for an initial rating in excess of 30 
percent for anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9435 (2009).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in March 2007, February 2008 
and June 2008 that informed the appellant of the information 
and evidence necessary to prevail in his claims.  The claims 
were re-adjudicated in July 2008 and October 2008 
supplemental statements of the case, rendering any timing 
error harmless.  

As for the duty to assist, the service treatment reports and 
reports from VA treatment and examinations have been 
obtained, as have statements from a private chiropractor and 
the Veteran's wife and daughter.  A  medical article and 
photographs submitted by the Veteran from his service in 
Vietnam have also been obtained.  While the Veteran asserted 
that another VA examination to address his claim for service 
connection for a neck disability was necessary because the VA 
physician who examined him in March 2008 "did not fully 
understand my problem," there is nothing in the reports from 
this examination to support the Veteran's assertions, and 
these reports reflect a complete discussion and consideration 
of the pertinent clinical history and a thorough examination 
of the Veteran.  As such, the medical evidence is sufficient 
to equitably adjudicate the Veteran's claims, and the 
additional delay which would result from remanding the case 
for the examination requested by the Veteran would not be 
justified.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As there is otherwise no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II.  Legal Criteria/Analysis

A.  Service Connection for PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The record reflects receipt of the Purple Heart due to wounds 
sustained in combat in the Republic of Vietnam during the 
Vietnam War as a rifleman with the United States Marine 
Corps.  There is other objective evidence, to include that 
fact that the Veteran was awarded the Combat Action Ribbon 
and a citation describing the actions of the Veteran that 
warranted the Navy Achievement Medal, documenting exposure to 
combat during service.  As such, it will be presumed that the 
Veteran was exposed to in-service combat stressors.   

The Veteran was provided a VA examination in March 2007 for 
the purpose of determining whether the Veteran had PTSD.  The 
psychologist who conducted this examination noted the fact 
that PTSD was diagnosed by a VA clinical nurse specialist in 
February 2007.  Following a detailed discussion of the 
Veteran's history, both prior to and during service, and an 
examination of the Veteran that included a discussion of each 
of the criteria for PTSD under DSM-IV, the VA psychologist 
concluded that the Veteran did not meet all the criteria for 
a diagnosis of PTSD.  Instead, he rendered a diagnosis on 
Axis I of anxiety disorder, not otherwise specified.  Another 
VA psychologist who examined the Veteran in March 2008 stated 
that she agreed with the assessment of the VA psychologist in 
March 2007 that the Veteran did not have PTSD.  

The record does reflect that the Veteran is participating in 
VA PTSD group therapy, as well as a mental health note dated 
in June 2007 from a VA psychiatrist reflecting a diagnosis of 
PTSD.  This diagnosis, however, was not based on a complete 
PTSD evaluation as was conducted in March 2007, and this 
psychiatrist did not reference the conclusion following the 
evaluation that the criteria for a diagnosis of PTSD were not 
met.  There is otherwise not of record a diagnosis of PTSD 
following the type of thorough evaluation conducted in March 
2007 to determine if the criteria for PTSD under DSM-IV were 
met, and the record reflects the additional opinion in March 
2008 agreeing with the assessment that the veteran does not 
have PTSD.  As such, the Board concludes that as there is not 
of record a diagnosis of PTSD that meets all the criteria 
enumerated under DSM-IV, and the claim must therefore be 
denied.  See generally Cohen; 38 C.F.R. § 4.125, supra.  

In making the above determination, the Board notes that the 
criteria for rating disability due to PTSD are the same as 
those for rating disability due to the service connected 
anxiety.  As such, even were service connection for PTSD to 
be granted, the Veteran would not be entitled to receipt of 
increased compensation.  38 C.F.R. § 4.14 (2009); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) ["the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."]  The Board has also considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for PTSD, the doctrine is not for 
application.  Gilbert, supra.  
 
B.  Service Connection for a Neck Disability   
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a wartime Veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a Veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
may also be established for that portion of a disability 
resulting from aggravation of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment reports, to include the reports from 
the September 1972 separation examination and medical history 
collected at that time, did not reflect a neck disability.  
As indicated, the Veteran received the Purple Heart for a 
wound or wounds sustained during combat; however, there is no 
contemporaneous evidence of the nature of the injury or 
injuries for which the Purple Heart was given to the Veteran.  
The first VA examination conducted after service in February 
1973 showed the Veteran describing a fragment wound of the 
upper right humerus that included a scar with occasional 
drainage.  A neck disability was not described at that time.  
The physical examination revealed two scars of the right 
shoulder that were said to be well healed, non tender and non 
adherent.  No swelling was noted and strength in the right 
upper arm was good and equal when compared to the left.  
Thereafter, service connection for a shrapnel wound of the 
right upper arm was granted by a February 1973 rating 
decision.  

Reports from a VA x-ray of the cervical spine in June 2007 
showed multilevel degenerative spondylosis, ankylosis, and 
severe bony neural foraminal stenosis.  The examiner, after 
noting the fact that the service treatment reports, to 
include those from the separation examination, did not 
reflect a neck disability, concluded that the Veteran's neck 
condition was not due to injuries sustained during service.  
There is otherwise no competent medical evidence linking a 
current neck disability to service or the service-connect 
right upper arm residuals.  

In written contentions and sworn testimony at the hearing 
before the undersigned in September 2009, the Veteran has 
asserted that the disability in his neck is the result of the 
shrapnel wounds sustained during service.  He testified in 
September 2009 his neck problems were the result of multiple 
injuries sustained service, to include as a result of a hard 
landing in a helicopter and due to carrying heavy backpacks 
while serving as a rifleman during service in Vietnam.  The 
Veteran also testified that he believes he injured his neck 
when his radio hit his neck when he had to "hit the ground" 
during a firefight.  He also testified that his wife massaged 
his neck region from the time he was separated from service 
to alleviate pain in this area.  

The Veteran submitted photographs from his time in service, 
to include one of a large radio that he testified he had to 
carry and others apparently taken in the aftermath of a 
combat operation.  His wife submitted a statement indicating 
that she remembers massaging the Veteran's neck to alleviate 
his pain since shortly after service separation.  The 
Veteran's daughter also submitted a statement indicating that 
she remembered her mother having to massage the Veteran's 
neck from the time he was separated from service.  Also 
submitted was a medical extract that listed trauma as a 
possible cause of osteoarthritis of the spine and a September 
2009 statement from a private chiropractor linking the 
Veteran's headaches to the inservice shrapnel injury.  He did 
not in this statement link the Veteran's neck disability to 
service. 

Applying the pertinent legal criteria to the facts summarized 
above, notwithstanding the fact the Veteran clearly was 
engaged in combat and the Veteran's assertion that at least 
one of the causes of his neck disability was an injury 
sustained in combat, the provisions of 38 C.F.R. § 1154(b) do 
not obviate the requirement that a Veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  Wade, supra.  In this 
case, there is no competent evidence linking the Veteran's 
current neck disability to service, and the medical evidence 
that does address the relationship between service and the 
Veteran's cervical spine disability following the March 2008 
VA examination found that the was no relationship between 
service and his current neck/cervical spine disability.  As 
support for this opinion, reliance was placed upon the 
negative service treatment reports.  

Additional evidence weighing against the Veteran's claim is 
represented by the fact that there was no reference to a neck 
disability on the reports from the February 1973 VA 
examination or for decades after service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As for the medical extract that listed 
trauma as a possible cause of osteoarthritis of the spine, 
because this extract contains no information specific to the 
Veteran indicating that he has a current neck disability as a 
result of in-service trauma, it is of no to minimal probative 
value.  

As for the Veteran's assertions and those of the Veteran's 
wife and daughter linking a neck disability to service or 
service connected right upper arm residuals, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau.  The 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Board finds that the lay 
statements in the present case are outweighed by the evidence 
contained in the service treatment records and the lack of 
any other competent medical evidence to support a conclusion 
that there is an etiologic relationship between the claimed 
neck disability and service or service connected right upper 
arm residuals.  As such, the claim for service connection for 
a neck disability must be denied.  Hickson, supra.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a neck disability is not for application.  
Gilbert, supra.  

C.  Increased Rating for Anxiety Disorder
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Occupational and social impairment due to psychiatric 
disorders, such as anxiety reaction, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9435.   

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of anxiety disorder as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent disability rating.  Id.

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as " DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
a 100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  For instance, 
GAF scores ranging between 61 and 70 are warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994). 

The pertinent evidence of record includes reports from the 
aforementioned March 2007 VA examination to determine if the 
Veteran had PTSD.  The mental status examination conducted at 
that time showed the Veteran to be alert and oriented to 
time, place, date and situation.  He was well groomed and 
displayed normal psychomotor activity.  Eye contact was good, 
speech was normal and thought processes were logical, linear 
and goal-directed.  Thought content was relatively clear and 
the Veteran appeared to be a reliable historian.  The Veteran 
described his mood as gloomy and he reported very mild 
symptoms of psychosis.  He did not appear to be responding to 
internal stimuli.  Affect was mildly restricted and the 
Veteran denied current suicidal or homicidal ideation.  The 
examiner noted the Veteran was competent to conduct the 
activities of daily living and mange his funds.  The 
assessment was anxiety disorder and the GAF score was 63.  As 
noted above, GAF scores ranging between 61 and 70 reflect 
mild symptoms or some difficulty in social or occupational 
functioning.  The examiner concluded that the Veteran's 
employability and quality of life were not significantly 
impaired by his psychiatric condition and that his prognosis 
was good with appropriate treatment. 

The Veteran was afforded another VA examination by a 
different VA psychologist in March 2008 as referenced above.  
It was indicated that psychological testing showed a clear 
clinical elevation in symptoms of depression when compared 
with the result of such testing at the March 2007 VA 
examination.  However, the examiner noted that this was 
possibly due to neurological problems rather than a worsening 
of his service-connected psychiatric disorder.  It was noted 
that the Veteran was continuing to work in his own business 
renovating homes and that his psychiatric status appeared to 
be "about the same" as at the March 2007 VA examination.  

The mental status examination in March 2008 showed no 
psychotic thought processes and the Veteran denied 
hallucinations or delusions.  His communication was described 
as being somewhat abnormal in that there were many periods 
during the examination where he appeared to be searching for 
words in a manner that suggested a cognitive difficulty.  The 
examiner felt the cognitive problems were either the result 
of expressive aphasia or worsening affective illness.  She 
felt the word-searching problem could arise from anxiety, but 
she suspected an additional neurological component that would 
require a thorough neuropsychological workup to identify.  
The Veteran denied suicidal or homicidal impulses and was 
said to be able to maintain personal hygiene and accomplish 
the activities of daily living.  He was oriented to person, 
place, time and situation.  The Veteran did describe some 
memory problems which the examiner said were suggestive of 
some underlying cognitive problem.  The examiner said she did 
a more comprehensive cognitive assessment than she usually 
does, the results from which indicated to the examiner that 
there was some sort of neurological problem localized to the 
portion of the brain involved in speech.  She thought a less 
likely cause of the Veteran's cognitive difficulty were 
concentration problems resulting from anxiety or depression. 

The examiner described the Veteran's speech rate as normal 
during the March 2008 examination but noted that his speech 
flow was at times halting.  She noted that the Veteran's 
speech problems were with fluency rather than content.  The 
Veteran denied panic, and it was indicated that in between 
bursts of "jolliness," he appeared fatigued and his affect 
became flat.  The Veteran was said to have some impaired 
impulse control resulting from his frustration at his mind 
not working quickly enough.  He was somewhat obsessive and 
halting in his thinking, but it was again indicated by the 
examiner that this was could be explained by an underlying 
neurologic process.  The GAF score following the examination 
was 55, which represents moderate symptoms or moderate 
difficulty in social or occupational functioning.  

The Veteran was afforded a VA neurological examination in 
July 2008 to determine if the Veteran's cognitive changes 
were due to his service-connected psychiatric disability or a 
neurological disorder.  The examiner concluded that the 
Veteran had a long-standing history of a learning disability 
and that his cognitive problems were not due to or 
exacerbated by his military service.   

Applying the pertinent criteria to the facts set forth above, 
the evidence of record does not show that disability due 
solely to his anxiety disorder is manifested by occupational 
or social impairment with reduced reliability and 
productivity due to such symptomatology as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired memory, judgment or abstract thinking; or 
disturbances of motivation and mood.  In making this 
determination, while the Veteran has displayed some cognitive 
and related problems, the psychologist who conducted the 
March 2008 VA examination indicated that these problems were 
likely the result of non-service connected pathology, and a 
July 2008 VA examination conducted for the purpose of 
determining if the Veteran's cognitive problems were related 
to his anxiety disorder resulted in the conclusion that his 
cognitive problems were not the result of his service 
connected disability.  

In short, the manifestations required for a 50 percent rating 
are quite specific, and the Veteran's anxiety disorder simply 
does not result in these manifestations as shown by the 
clinical evidence as summarized above.  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The Board therefore 
finds that the service-connected psychiatric symptomatology 
does not meet the schedular criteria for increased 
compensation, to include on the basis of a "staged" rating 
or ratings.  38 C.F.R. § 4.130, DC 9435.  Accordingly, an 
evaluation in excess of 30 percent disabling for the 
Veteran's service-connected anxiety disorder is not warranted 
at any time subsequent to the effective date of the initial 
rating, February 27, 2007.  See 38 C.F.R. § 3.400.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 30 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching this decision, the Board has considered 
the argument, to include in sworn testimony to the 
undersigned in September 2009 as well as the statements 
submitted by the Veteran's wife and daughter, asserting a 
much more debilitating condition due to his service connected 
anxiety disorder than was demonstrated by the evidence cited 
above, and the Board fully respects the sincerity of these 
assertion.   However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence cited above.  Thus, as the probative weight 
of the negative evidence exceeds that of the positive, the 
claim for an increased rating for anxiety disorder must be 
denied.  Gilbert, 1 Vet. App. at 49.   



	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for a neck disability, to 
include as secondary to the service connected right upper arm 
disability, is denied.   

Entitlement to an initial rating in excess of 30 percent for 
an anxiety disorder is denied.    



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


